In an action in negligence to recover damages for personal injuries sustained by plaintiff in an automobile accident, order denying plaintiff’s motion to vacate and set aside order precluding plaintiff from giving evidence on the trial with respect to certain items set forth in a prior order directing plaintiff to serve a bill of particulars reversed on the law and the facts and the motion granted upon condition that within five days from the entry of the order hereon the sum of $100 be paid to the respondent by plaintiff’s attorney personally because of his neglect in the premises; the bill of particulars to be served within ten days from the entry of the order hereon. In the event of failure to make such payment and serve such bill the order is affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.